October 1, 2013




                                JUDGMENT

                The Fourteenth Court of Appeals
              IN THE INTEREST OF L.R. AND A.R., Children

NO. 14-12-00440-CV

                    ________________________________

      This cause, an appeal from the judgment in favor of appellee, David
Reynolds, signed May 31, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

     We order appellant, Wilma Reynolds, to pay all costs incurred in this appeal.

     We further order this decision certified below for observance.